USCA4 Appeal: 20-2179         Doc: 37             Filed: 08/30/2022   Pg: 1 of 3




                                                   UNPUBLISHED

                                   UNITED STATES COURT OF APPEALS
                                       FOR THE FOURTH CIRCUIT


                                                     No. 20-2179


        CHRISTOPHER SWINDELL,

                                Plaintiff - Appellant,

                        v.

        CACI NSS, INC., f/k/a L-3 National Security Solutions, Inc.; QUICK SERVICES,
        LLC,

                                Defendants - Appellees.

        ---------------------------------------

        NAACP LEGAL DEFENSE AND EDUCATIONAL FUND, INC.,

                                Amicus Supporting Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:17-cv-00617-D)


        Submitted: August 4, 2022                                           Decided: August 30, 2022


        Before MOTZ, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Robert M. Elliot, Benjamin P. Winikoff, Alice Chen Anderson, Suzanne
        Reynolds, ELLIOT MORGAN PARSONAGE, PLLC, Winston-Salem, North Carolina,
USCA4 Appeal: 20-2179      Doc: 37         Filed: 08/30/2022    Pg: 2 of 3




        for Appellant. Patricia T. Bartis, Jonathan E. Hall, Raleigh, North Carolina, Tory Ian
        Summey, PARKER POE ADAMS & BERNSTEIN LLP, Charlotte, North Carolina, for
        Appellee CACI NSS, Inc. Everett L. Dougherty, IV, Lee Dougherty, EFFECTUS PLLC,
        Washington, D.C., for Appellee Quick Services, LLC. Sherrilyn A. Ifill, President and
        Director-Counsel, Janai S. Nelson, Samuel Spital, New York, New York, Daniel S.
        Harawa, Mahogane D. Reed, NAACP LEGAL DEFENSE & EDUCATIONAL FUND,
        INC., Washington, D.C., for Amicus Supporting Appellant.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-2179      Doc: 37          Filed: 08/30/2022     Pg: 3 of 3




        PER CURIAM:

               Christopher Swindell appeals from the district court’s order granting summary

        judgment to Defendants in his civil action for a hostile work environment based on race

        and retaliation, in violation of Title VII of the Civil Rights Act of 1964, as amended,

        42 U.S.C. §§ 2000e to 2000e-17, retaliation, in violation of 42 U.S.C. § 1981, and wrongful

        discharge, in violation of North Carolina state law. Having reviewed the record and the

        parties’ briefs, we conclude that Swindell fails to establish reversible error by the district

        court. We therefore affirm its judgment. Swindell v. CACI NSS, Inc., No. 5:17-cv-00617-D

        (E.D.N.C. Sept. 30, 2020). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                         AFFIRMED




                                                      3